Ritz, Judge
(Concurring in the result) :
I would refuse to grant any relief upon the petition, but for a different reason than that given in the opinion of the majority *516of the Court. That the legislature has the authority to impose upon the Attorney General the duty of passing upon the validity of county, .municipal and other public bond issues, T do not doubt, but I do deny the power of the legislature to confer upon this Court the jurisdiction to compel him to act in accordance with the views of some one else regardless of his own opinion. It is true, in this case, he is not required to change his opinion, but the Court assumes to have the power to do so, if its 'opinion should not concur with that of the Attorney General. I have always been taught that the three departments of the government were separate and distinct, and not -subject to control one by another, in fact, the Constitution so provides. It was the intention that the executive officers, in the performance of the duties devolving upon them, should be free from dictation by either the legislative or the judicial branch.’ Those officers.are elected by the people upon tire theory'- that they-will act independently and bring to the performance of their duties their best efforts in behalf of the public without being controlled by dictation from outside sources. Under the doctrine announced in this case the legislature has the power to confer upon the courts jurisdiction to compel any executive officer to perform his duties in such manner as the judges deem expedient. No longer is the executive an independent branch of the government. The fact that the legislative branch may not exercise the power can make no difference. If it exists, the independence of the executive branch is gone. This is contrary to the spirit of our government, which contemplates that each of the three .branches of government should be independent with the power to. perform thq duties charged upon them respectively, without control or direction from the outside, so long as they act within the limitations prescribed by the fundamental law. I cannot,, therefore, agree that the legislature can confer upon this Court the jurisdiction to compel the Attorney General to perform an executive act in a manner contrary to his judgment.

Belief denied.